


116 HR 5654 IH: Expanding Medical Education Act of 2020
U.S. House of Representatives
2020-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 5654
IN THE HOUSE OF REPRESENTATIVES

January 17, 2020
Mr. Costa (for himself, Mr. Cox of California, and Mr. Harder of California) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend the Public Health Service Act to authorize grants to institutions of higher education for the establishment of schools of medicine (or branch campuses) in underserved areas, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Expanding Medical Education Act of 2020.  2.Grants for new schools of medicine in underserved areasSubpart II of part C of title VII of the Public Health Service Act is amended by inserting after section 749B of such Act (42 U.S.C. 293m) the following: 
 
749C.New schools of medicine in underserved areas 
(a)GrantsThe Secretary, acting through the Administrator of the Health Resources and Services Administration, may award grants to institutions of higher education (including multiple institutions of higher education applying jointly) for the establishment of a school of medicine, or a branch campus of a school of medicine, in an area that— (1)is a combined statistical area with a population of over 1,000,000, as of the July 1, 2018, according to the estimate of population by the Bureau of the Census; and 
(2)has no school of medicine based in the area.  (b)PriorityIn selecting grant recipients under this section, the Secretary shall give priority to institutions of higher education that— 
(1)propose to use the grant to establish a school of medicine, or a branch campus of a school of medicine, in a combined statistical area with fewer than 200 actively practicing physicians per 100,000 residents according to the medical board (or boards) of the State (or States) involved; and  (2)have a curriculum that emphasizes care for diverse and underserved populations. 
(c)Use of fundsThe activities for which a grant under this section may be used include— (1)planning and constructing a new school of medicine or branch campus described in subsection (a); 
(2)accreditation and planning activities for such new school of medicine or branch campus;  (3)hiring faculty and other staff to serve at such new school of medicine or branch campus; 
(4)recruitment and enrollment of students at such new school of medicine or branch campus;  (5)supporting educational programs at such new school of medicine or branch campus; and 
(6)other efforts that the Secretary may determine further the development and expansion of a new school of medicine or branch campus.  (d)Amount of grantThe amount of a grant under this section shall not exceed $10,000,000 for any fiscal year. 
(e)Matching requirementThe Secretary may not award a grant to an applicant under this section unless such applicant agrees that, with respect to costs to be incurred by the applicant in carrying out activities for which the grant was awarded, the applicant will contribute (directly or through donations from public or private entities) non-Federal contributions in cash or in kind, in an amount equal to not less than $1 for each $1 of Federal funds provided through the grant.  (f)DefinitionsIn this section: 
(1)The term branch campus means a geographically separate site at least 100 miles from the main campus of a school of medicine where at least one student completes at least 60 percent of the student’s training leading to a degree of doctor of medicine.  (2)The term institution of higher education has the meaning given to such term in section 101(a) of the Higher Education Act of 1965. 
(g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $40,000,000 for each of fiscal years 2021 through 2025, to remain available until expended..  